—Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered November 25, 1991, convicting defendant upon his plea of guilty of the crime of burglary in the first degree.
The record of the suppression hearing supports County Court’s finding that defendant’s statement to police was not the result of threats or coercion or taken in violation of his right to counsel. The judgment of conviction must therefore be affirmed.
Mikoll, J. P., Yesawich Jr., Mercure and Casey, JJ., concur. Ordered that the judgment is affirmed.